Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 11.
 
Ditty et al. US Pub No. 2019/0258251 teaches autonomous driving method that facilitates autonomous driving functionality, which makes efficient use of computer vision and/or ADAS techniques for diversity and redundancy, and provides a platform for a flexible, reliable driving software stack, along with deep learning tools. The method provides a faster, more reliable, and even more energy-efficient and space-efficient SoC, integrated into a flexible, expandable platform that enables a wide range of autonomous vehicles, including cars, taxis, trucks, buses, and other vehicles.

Satyavolu US Pub No. 2017/0021839 teaches a computerized system for controlling automotive functions of a vehicle, includes a multi-core system on chip; a hypervisor including a multi-core synchronization function for a plurality of cores on the system on chip; and a plurality of automotive function modules in communication with the plurality of cores through the hypervisor.

The feature “integrating infrastructure software functions and automotive applications on an automotive ECU device (HI-ECU1), wherein the ECU device (HI-ECU1) comprises a hardware architecture (HWARCH1) and a software architecture (SWARCH1), wherein the hardware architecture (HWARCH1) comprises two or more system-on-chips (SOC1 - SOC4), wherein at least two of said system-on-chips (SOC1 - SOC4) each comprise two
or more processing cores (CORE1- CORE8) and means to communicate (COM1 -COMZ2) with at least one other system-on-chip, wherein the hardware architecture (HWARCH1) comprises memory (MEM) and means to communicate (COM) with other ECU devices (HI-ECU1), wherein the software architecture (SWARCH1) comprises one or more virtual machine monitors (VMM1, VMM2), wherein each of said virtual machine monitors (VMM1, VMM2) executes one or more virtual machines (VM-A, VM-B, VM-C, VM-D), wherein at least two of said virtual machines (VM-A, VM-B, VM-C, VM-D) each
execute an operating system, wherein the operating system executes one or more tasks (TASK1 - TASK12), wherein the execution of two or more of the tasks (TASK1 - TASK12) uses a time-triggered paradigm, wherein the tasks (TASK1 - TASK12) are tasks of automotive applications from at least two different automotive domains and are tasks of infrastructure software functions, wherein according to the use of the time-triggered paradigm: two or more cores (CORE1 - CORES8) in two or more of the system-on-
chips (SOCI1 - SOC4) have access to a data structure that represents a synchronized time, and start to execute the two or more tasks (TASK1-TASK12) at configured points in time with respect to said synchronized time, wherein the points in time with respect to said synchronized time at which points in time at least two tasks (TASK1-TASK12) start to execute are configured in memory (MEM) and/or storage (STORAGE) of the ECU device (HI-ECU1), and/or in local memories of the system-on-chips (SOC1 - SOC4), and/or two or more cores (CORE1 - CORE8) in two or more system-on-chips (SOC1 - SOC4) have access to the data structure that represents the synchronized time, and may-start to transmit one or more messages (MSG1, MSG2) at configured points in time with respect to said synchronized time, wherein the points in time with respect to said synchronized time at which points in time one or more messages (MSG1, MSG2) start to transmit are configured in memory (MEM) and/or storage (STORAGE) of the ECU device (HI-ECU1), and/or in local memories of the system-on-chips (SOC1 - SOC4), wherein said configured points in time of the two or more tasks are sufficiently different from each other such that the at least two tasks that are being executed on the same core of the system-on-chips will not timely overlap with their execution times, and wherein according to the time-triggered paradigm, in order to enable the execution of tasks (TASK1-TASK12), activities of the virtual machine monitors (VVM1, VMM2), and/or the virtual machines (VM-A, VM-B, VM-C, VM-D) are scheduled with respect to said synchronized time”, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195